                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


THOMAS BURRELL, ET AL.                                      PLAINTIFFS


VS.                                                  Civil Case No. 4:19-cv-124-NBB-JMV


CONCEPT AG., LLC, ET AL.                                    DEFENDANTS



                                             ORDER


          The Court, having considered the Motion [209] to substitute party, therefore, finds the

Motion is well taken and is GRANTED. It is hereby ORDERED that Sylvia Ford Brown, Chapter

13 Bankruptcy Trustee, is substituted as the real party in interest in the place of Plaintiff David

Allen Hall in this cause of action. The Clerk shall promptly make the appropriate change to the

record.

      This 31st day of January, 2020

                                                     /s/ Jane M. Virden
                                                     U. S. Magistrate Judge
